Case 1:17-cr-00404-KAM Document 280 Filed 06/06/19 Page 1 of 2 PageID #: 937



 To: Honorable Judge Kiyo A. Matsumoto
      United States District Court
       Eastern District ofNew York
      225 Cadman Plaza Court                                     BROOKLYN OFFICE
      Brooklyn, New York, 11201

 Dear Honorable Judge Matsumoto                                        e

 Having been in movies with the likes of Sylvester Stallone and Val Kilmer,I
 have been employed as an actor for over 40 years. I am writing to you today
 in reference to Christopher Curanovic who will be coming before you for
 sentencing.

 Although I live in Los Angeles, I have known Christopher since he was a
 child as I was friends with his father for many years as well as his brother.
 Chris was a happy yoimg man and always wanted to be in the financial
 business. For a time he did just that and was very good at working in hedge
 funds. At the age of 19, his brother, whom Chris was extremely close to,
 passed away then only a few years later he also lost his dad. The untimely
 deaths ofthe two people he was the closest to left Chris all alone in this
 world as a very young man. He was lost and therefore ended up wandering
 with the wrong crowd which ultimately got him into trouble.

 As a result of his errors, he has paid dearly by losing some ofthe best years
 of his life. I know he his extremely remorseful and I truly believe has
 learned a great lesson. I believe moving forward that he will be committed to
 being a productive citizen ofthis great country. I understand upon his
 release he has a place to stay with his cousin as ajob waiting with her
 husband. He has a strong support system offriends and family.

 Your Honor,I humbly request that you extend leniency towards this young
 man who has an opportunity for a positive future and a desire to make up for
 his wrongdoings.

 Respectfully,


 Charles Torrent
404-KAM Document 280 Filed 06/06/19 Page 2 of 2
